Citation Nr: 9914399	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The veteran served on active duty from February 1981 to 
February 1984; evidence on file indicates that he was in the 
Army Reserves from 1984 to 1993.  This case was remanded by 
the Board of Veterans' Appeals (Board) in September 1998 to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, for additional development.  The case 
has been returned to the Board for determination.

Evidence on file prior to September 1998 included an August 
1995 statement from a VA psychiatrist and psychologist in 
which it was concluded that the veteran had chronic paranoid 
type schizophrenia and that the veteran initially experienced 
his psychotic symptoms while on active military duty.  
However, it did not appear from the evidence that these 
doctors had reviewed the veteran's claims file prior to their 
statement.  Consequently, the September 1998 Board remand 
included a request for a new VA psychiatric examination by a 
different physician, after review of the claims file, and an 
opinion as to whether it was at least as likely as not that 
any psychosis found was manifest in service or manifest to a 
compensable degree within one year from the date of service 
separation.  Each of the physician's opinions was to be 
supported by a complete rationale.  After review of the 
claims file, a psychiatric examination was conducted in 
January 1999 and the examiner concluded that there was no 
etiological relationship between the veteran's current 
psychiatric disorder, which was diagnosed as paranoid 
schizophrenia, and his military service.  However, the Board 
notes that no reference was made in the January 1999 
examination report to any of the material in the claims file, 
including the veteran's service medical records and the 
August 1995 statement noted above, and that no rationale was 
provided for the examiner's conclusion.  Consequently the 
Board finds that additional clarification is needed prior to 
final adjudication of this claim.

The Board also notes that, although the veteran has not lived 
in Tennessee for several years, his official representative 
is still the Tennessee Department of Veterans' Affairs.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should ascertain from the 
veteran whether he wishes to continue to 
be represented by the Tennessee 
Department of Veterans' Affairs.  If the 
veteran wishes to change his 
representation, he should be given a new 
VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's 
Representative, to fill out.

2.  The veteran should also be requested 
to provide the names, addresses and 
approximate dates of treatment for any 
health care provider(s), including VA, 
who may possess additional records 
pertinent to his claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

3.  The RO should then obtain a 
clarifying opinion from the VA physician 
who examined the veteran in January 1999.  
The claims folders, to include a copy of 
this REMAND, must be made available to 
and reviewed by the physician.  Then, the 
examiner should provide a complete 
rationale for his opinion that the 
veteran's schizophrenia is not related to 
his military service, which should 
include why the August 1995 statement 
noted above is incorrect.  

4.  Thereafter, the RO should review the 
claims folders and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
undertake any other indicated 
development.  The RO should then 
readjudicate the issue currently in 
appellate status.

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



